 Case 2:20-cr-00012-TSK-MJA Document 1 Filed 02/24/20 Page 1 of 1 PageID #: 1



                                                                                           PILED
                      UNITED STATES DISTRICT COURT FOR THE                                 FEB 24
                       NORTHERN DISTRICT OF WEST VIRGINIA                                           2020
                                                                                   U.S. Di~
  UNITED STATES OF AMERICA,                                                          ELKINs WV 26~URT

  V.
                                                    Criminal No.      2:20-CR-
  LORI BETH GAINES,

                         Defendant.                 Violation:        18 U.S.C.   § 1701


                                      INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

                                   (Obstructing the U.S. Mail)

       On or about February 12, 2019, in Randolph County, in the Northern District of West

Virginia, defendant LORI BETH GAINES did knowingly and willfully obstruct the passage of the

mail at a mail box located at 150 Butternut Road, Huttonsville, West Virginia, to wit: by taking

mail from the said mail box; in violation of Title 18, United States Code, Section 1701.




                                                     W~amJ.~l
                                                     United States Attorney

                                                     Stephen Warner
                                                     Assistant United States Attorney
